Citation Nr: 0907664	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 
1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim. 

In August 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

When this claim was originally before the Board in May 2008, 
it was remanded for further development. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
bilateral knee condition was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
condition have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3159 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service and private treatment records, and provided him with 
a VA examination and a hearing.  There is no indication from 
the claims file that the Veteran has sought VA treatment for 
his knee condition, and accordingly, no such records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Service Connection

The Veteran essentially contends that his currently diagnosed 
patellofemoral syndrome with chondromalacia was incurred in, 
or caused by, his military service.  In support of this 
contention, he has reported that he was treated for bilateral 
bursitis while in service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As the Board noted in its May 2008 remand, the Veteran was 
placed on physical profile due to bursitis of the knees in 
September 1971, and his September 1971 and April 1974 
examination reports noted a history of swollen and painful 
joints and a trick or locked knee, referring to the Veteran's 
diagnosis of bursitis while in high school.  The Board also 
noted that a May 2006 x-ray of the Veteran's knees showed 
left patellar maltracking and a 5 millimeter difference with 
regard to the distal femurs on each side.  Additionally, an 
October 2007 medical record shows an impression of bilateral 
knee pain, secondary to patellofemoral pain.  

In light of the above, because it is undisputed that the 
Veteran sought treatment for knee pain during service and has 
since been diagnosed with a bilateral knee condition, the 
Board will focus on the evidence that relates to whether this 
condition is related to service.  See Newhouse v. Nicholson, 
497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In May 2008, the Board remanded the claim to afford the 
Veteran a VA examination to determine whether it was at least 
as likely as not that any current knee condition had its 
onset during service or was otherwise related to service.  

In compliance with the Board's remand instructions, in 
October 2008, the Veteran was afforded a formal VA 
examination.  At the outset of the examination report, the 
physician indicated that he had reviewed the Veteran's claims 
folder.  After discussing his pertinent history, the findings 
of his physical examination and the results of diagnostic 
studies, the physician diagnosed the Veteran with 
patellofemoral syndrome with chondromalacia of both knees.  
The examiner also provided the opinion that the Veteran's 
current knee problem was less likely than not related to the 
knee bursitis for which he was treated in service.  In this 
regard, the examiner noted that the Veteran was treated in 
1971 for bursitis of the knees, but that this condition was 
felt not to be incapacitating, and that, despite the 
Veteran's contentions that he had knee pain since boot camp, 
the Veteran did not seek further treatment for his knees 
until 2006 and 2007, when he was diagnosed with 
patellofemoral syndrome.  

Because the assessment of the October 2008 VA examiner 
constitutes the only competent medical evidence of record 
addressing the etiology of the Veteran's psychiatric 
disorder, the Board finds that the preponderance of the 
evidence is against the claim, and thus, service connection 
for a bilateral knee condition must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his knee condition 
is related to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the Veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim.

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for a bilateral knee condition.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).  Accordingly, the Veteran's claim for service 
connection for this disability is denied.  


ORDER

Service connection a bilateral knee condition is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


